ICJ_067_GulfOfMaine_CAN_USA_1982-11-05_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING DELIMITATION
OF THE MARITIME BOUNDARY
IN THE GULF OF MAINE AREA

(CANADA/UNITED STATES OF AMERICA)

ORDER OF 5 NOVEMBER 1982

1982

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA DELIMITATION
DE LA FRONTIERE MARITIME
DANS LA REGION DU GOLFE DU MAINE

(CANADA/ETATS-UNIS D’AMERIQUE)

ORDONNANCE DU 5 NOVEMBRE 1982
Official citation :

Delimitation of the Maritime Boundary in the Gulf of Maine Area,
Order of 5 November 1982, I.C.J. Réports 1982, p. 560.

Mode officiel de citation :

Délimitation de la frontière maritime dans la région du golfe du Maine,
ordonnance du 5 novembre 1982, C.I.J. Recueil 1982, p. 560.

 

Sales number 4 80
N° de vente :

 

 

 
560

INTERNATIONAL COURT OF JUSTICE

1982 YEAR 1982
5 November
General List
No. 67 5 November 1982

CASE CONCERNING DELIMITATION
OF THE MARITIME BOUNDARY IN
THE GULF OF MAINE AREA

(CANADA/UNITED STATES OF AMERICA)

ORDER

The President of the Chamber of the International Court of Justice
formed to deal with the case concerning Delimitation of the Maritime
Boundary in the Gulf of Maine Area between Canada and the United States
of America,

Having regard to Article 48 of the Statute of the Court and to Article 18,
paragraph 3, Article 44, Article 46 and Article 92 of the Rules of Court,

Having regard to the Special Agreement concluded on 29 March 1979,
and subsequently altered, between Canada and the United States of
America to submit to a chamber of the Court the delimitation of the
maritime boundary in the Gulf of Maine area,

Having regard to the Order of 28 July 1982 extending to 27 September
1982 the time-limit for the filing of the Memorial of each Party ;

Whereas the Memorials of Canada and of the United States of America
were each filed within the said time-limit ;

Whereas Article VI, paragraph 1, of the Special Agreement of 29 March
1979 records inter alia the agreement of the Parties that Counter-Memo-
rials should be submitted not later than six months after the filing of the
Memorials ;

Whereas by a letter to the Registrar of the Court dated 27 September
561 GULF OF MAINE (ORDER 5 XI 82)

1982 the Agent of Canada requested that this time-limit be extended to ten
months ;

Whereas by a letter of the same date the Agent of the United States of
America informed the Registrar that the views of his Government in this
respect would be communicated later, and by a letter delivered to the
Registrar on 20 October 1982 he indicated that the United States did not
object to a delay if reasonably required to file the Counter-Memorials ;

Whereas by a letter of 20 October 1982 the Agent of Canada informed
the Registrar that he abided by his original request ;

Fixes 28 June 1983 as the time-limit for the filing of the Counter-
Memorials of Canada and of the United States of America ;
Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this fifth day of November, one thousand
nine hundred and eighty-two, in three copies, one of which will be placed in
the archives of the Court, and the others transmitted to the Government of
Canada and to the Government of the United States of America, respec-
tively.

(Signed) Roberto AGo,

President of the Chamber.

(Signed) Santiago TORRES BERNARDEZ,
Registrar.
